
	
		I
		111th CONGRESS
		2d Session
		H. R. 6020
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Clay (for
			 himself, Mr. Rangel, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11 of the United States Code with respect
		  to the sale by the trustee of property that is subject to a
		  lease.
	
	
		1.Short titleThis Act may be cited as the
			 Tenant Rights Restoration Act of
			 2010.
		2.AmendmentSection 363 of title 11, the United States
			 Code, is amended by adding at the end the following:
			
				(r)Notwithstanding
				subsection (f), the trustee may not sell real estate that is the property of
				the estate free and clear of an existing leasehold interest unless the lessee
				is permitted to elect 1 of the following 2 options upon the entry of the order
				authorizing such a sale:
					(1)The lessee may
				treat such lease as terminated by the sale.
					(2)The lessee may
				retain its rights under such lease (including rights such as those relating to
				the amount and timing of payment of rent and other amounts payable by the
				lessee and any right of use, possession, quiet enjoyment, subletting,
				assignment, or hypothecation) that are in or appurtenant to the real property
				for the balance of the term of such lease and for any renewal or extension of
				such rights to the extent that such rights are enforceable under applicable
				nonbankruptcy
				law.
					.
		
